DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 09/23/2020, 09/08/2021 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Claim Interpretation
	For the purposes of the rejection(s) of claim 13 below “straight vinyl chloride polymer” and “paste vinyl chloride polymer” are interpreted according to the special definitions from the present specification.  A “straight vinyl chloride polymer” is defined as:
one kind of vinyl chloride polymer, can be polymerized through suspension polymerization, bulk polymerization, or the like, and refers to a polymer which is in the form of a porous particle in which a large amount of pores with a size of several tens to several hundreds of micrometers are distributed and has no cohesion and excellent flowability.
Spec. ¶ 25.
A “paste vinyl chloride polymer” is defined as:
one kind of vinyl chloride polymer, can be polymerized through microsuspension polymerization, microseed polymerization, emulsion polymerization, or the like, and refers 
Id. at ¶ 26.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 1–12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (EP 3211029 A1; hereinafter “Kim ‘029”) in view of Kim et al. (KR 10-2017-0141599 A; US 2018/0319953 A1 as English equivalent; hereinafter “Kim ‘953”).
	With respect to claims 1 and 2, Kim ‘029 teaches a plasticizer composition comprising di(2-ethylhexyl)cyclohexane-1,4-dicarboxylate (DEHCH); and 
a compound represented by Formula 1:

    PNG
    media_image1.png
    81
    131
    media_image1.png
    Greyscale

wherein R1 is hydrogen or acetyl, and R2 to R4 are each independently a C2 to C8 alkyl.  Id. at Claim 1.  Examples 1–6 are combinations of DEHCH with tri-butyl citrate (TBC) or with tri-butyloctyl citrate (TBOC).  Id. at Table 1.  Kim ‘029 is directed to a non-phthalate plasticizer with improved properties (e.g., Id. ¶¶ 6–11.
	Kim ‘029 differs from the present claim because it is silent as to an epoxidized alkyl ester composition comprising one or more compound of Chemical Formula 2.
	“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 	
	Kim ‘953 at claim 1 discloses a plasticizer composition comprising:
	an epoxidized alkyl ester composition comprising one or more compounds represented by:

    PNG
    media_image2.png
    98
    154
    media_image2.png
    Greyscale
,
wherein R1 is an alkyl group containing one or more epoxy groups and having 8 to 20 carbon atoms, R2 is an alkyl group having 4 to 10 carbon atoms; and
	one or more citrate-based materials.
These plasticizers are non-toxic, environmentally-friendly alternatives to phthalate plasticizers and impart
resin products with superior properties even as compared to di(2-ethylhexyl)terephthalate plasticizers
when included with resins like polyvinyl chloride (PVC). Id. at ¶¶ 3–6.
	Given that Kim ‘029 and Kim ‘953 are both directed to non-phthalate plasticizers with better properties than DOTP, it would have been obvious to a person having ordinary skill in the art before the 
	With respect to claim 3, Kim ‘029 is silent as to an epoxidized alkyl ester composition having an iodine value as claimed.
	Kim ‘953 teaches that the epoxidized alkyl ester composition has an iodine value of less than 3.5 I2/100 g. Id. at claim 2.  Iodine values within this range imparts materials with improved tensile strength and elongation rate as well as suitability as food wrap materials.  Id. at ¶¶ 35–36.
	Given that Kim ‘029 and Kim ‘953 are both directed to non-toxic, environmentally-friendly plasticizers and the advantages of the epoxidized alkyl ester composition having an iodine value taught by Kim ‘953, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an epoxidized alkyl ester composition having an iodine value less than 3.5 I2 g/100 g in order to impart improved tensile strength and elongation rate to resins containing the same, which are also suitable as food wrap materials.
	With respect to claim 4, Kim ‘029 is silent as to an epoxidized alkyl ester composition having an oxirane content as claimed.
	Kim ‘953 teaches that the epoxidized alkyl ester composition has an oxirane content of 3.5% or more. Id. at claim 3.  Environmentally friendly food wrap materials can be prepared by including an epoxidized alkyl ester composition having an oxirane content within this range.  Id. at ¶¶ 34, 37–42.
	Given that Kim ‘029 and Kim ‘953 are both directed to non-toxic, environmentally-friendly plasticizers and the advantages of the epoxidized alkyl ester composition having oxirane content taught by Kim ‘953, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an epoxidized alkyl ester composition having an oxirane content of 3.5% or more in order to provide a plasticizers suitable for preparing environmentally friendly food wrap materials.
	With respect to claim 5, Kim ‘953 teaches that R2 of its epoxidized alkyl ester compound is butyl, isobutyl, 2-ethylhexyl, octyl, isononyl, and 2-propylheptyl. Id. at claim 8.
Id. at Table 1.
	With respect to claim 7, Kim ‘029 teaches that that R2 to R4 are preferably each octyl and exemplifies trioctyl citrate.  Id at claims 2, 3, ¶ 21.
	With respect to claim 9, Kim ‘029 teaches that a plasticizer including DEHCH and citrate compound at a weight ratio of 9.5:1 to 1:9.5, but is silent as to the relative content of epoxidized alkyl ester composition.  Id. at claim 4.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Kim ‘953 teaches ratio of epoxidized alkyl ester composition to one or more citrate-based materials is 90:10 to 10:90.  Id. at claim 1.  Within this range, it is possible obtain low migration characteristics and improved mechanical properties, despite the low heat resistance of the citrate-based material.  Id. at ¶¶ 58–59.  From the DEHCH to citrate-based material ratio of Kim ‘029 and the epoxidized alkyl ester to citrate-based material 90:10 to 10:90 ratio of Kim ‘953, the amount of cyclohexane-1,4-diester-based substance is about 8.7 to 50.2 weight percent (wt%), of epoxidized alkyl ester composition is about 9.1 to 46.1 wt%, and of citrate-based substance is about 5.1 to about 82.2 wt%.  These ranges substantially overlap or are within the presently claimed ranges.
	Given that Kim ‘029 and Kim ‘953 are both directed to non-phthalate plasticizers with better properties than DOTP, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include an amount of epoxidized alkyl ester as claimed in order to provide a non-toxic, environmentally-friendly alternative to phthalate plasticizers and impart resin products with low plasticizer migration and improved mechanical properties.
	With respect to claim 10, Kim ‘029 differs from the present claim because it is silent as to an epoxidized alkyl ester composition further comprising one or more compound of Chemical Formula 4.
	Kim ‘953 teaches that the epoxidized alkyl ester composition further comprises a saturated fatty acid alkyl ester represented by:

    PNG
    media_image3.png
    99
    162
    media_image3.png
    Greyscale
,
wherein R3 is an alkyl group having 8 to 20 carbon atoms, R4 is an alkyl group having 4 to 10 carbon
atoms. Id. at claim 5.  The resulting plasticizer is more cost effective because a separate purification process is unnecessary and provides improved plasticization efficiency and migration properties.  Id. at ¶ 46.  
	Given that Kim ‘029 and Kim ‘953 are both directed to non-phthalate plasticizers with better properties than DOTP, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ an epoxidized alkyl ester composition further including a saturated fatty acid alkyl ester as claimed in order to more economically provide a plasticizer with improved plasticization efficiency and migration properties.
	With respect to claim 11, Examples 1–3 of Kim ‘029 contain tri-butyl citrate (TBC), which contains R5 to R7 groups having 4 carbon atoms.  Id. at Table 1.  Kim ‘029 differs from the present claim because it is silent as to an epoxidized alkyl ester composition comprising one or more compound of Chemical Formula 2 such that the sum of the number of carbon atoms of the alkyl group of R4 and the average number of carbon atoms of the alkyl groups of R5 to R7 ranges from 10 to 15.
	Kim ‘953 at claim 1 discloses a plasticizer composition comprising:
	an epoxidized alkyl ester composition comprising one or more compounds represented by:

    PNG
    media_image2.png
    98
    154
    media_image2.png
    Greyscale
,
wherein R1 is an alkyl group containing one or more epoxy groups and having 8 to 20 carbon atoms, R2 is an alkyl group having 4 to 10 carbon atoms; and
	one or more citrate-based materials.
These plasticizers are non-toxic, environmentally-friendly alternatives to phthalate plasticizers and impart
resin products with superior properties even as compared to di(2-ethylhexyl)terephthalate plasticizers
when included with resins like polyvinyl chloride (PVC). Id. at ¶¶ 3–6.
4 alkyl carbon atoms (4 to 10) and the average of the citrate substance alkyl group carbons (4) would accordingly range from 8 to 14.  Given that Kim ‘029 and Kim ‘953 are both directed to non-phthalate plasticizers with better properties than DOTP, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include an epoxidized alkyl ester such that the sum of the number of carbon atoms of the alkyl group of R4 and the average number of carbon atoms of the alkyl groups of R5 to R7 is within the claimed range in order to provide a non-toxic, environmentally-friendly alternative to phthalate plasticizers and impart resin products with superior properties.
	With respect to claim 12, Kim ‘029 teaches a vinyl chloride resin composition comprising 100 parts by weight (pbw) of vinyl chloride resin and 40 to 120 pbw of the plasticizer composition.  Id. at claim 6.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘029 and Kim ‘953 as applied to claim 12 above, and further in view of Summers, J.W., “Vinyl Chloride Polymers,” Kirk-Othmer Enc. Chem. Technol., John Wiley & Sons (2006).
	Kim ‘029 teaches a vinyl chloride resin composition comprising a vinyl chloride resin and such applications of the same in flooring materials, wallpapers, toys, and automobile undercoatings, but is silent as to a “straight vinyl chloride polymer” or a “paste vinyl chloride polymer.”
	Summers teaches that the polyvinyl chloride (PVC) is most commonly prepared by suspension polymerization, although bulk polymerized PVC exhibits similar morphology.  Id. at 1.  PVC prepared by microemulsion is also known as a paste resin with a 0.3 to 1 µm diameter that is applicable in plastisols for flooring, seals, barriers, among other applications.
	Given that Kim ‘029 already employs an vinyl chloride resin and that such resins are well known in the art to be suspension polymerized, bulk polymerized, or microemulsion polymerized as taught by Summers, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select either a straight vinyl chloride polymer as the most commonly available PVC resin or a paste vinyl chloride polymer depending upon the desired application.

Claims 1–13 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2017-0141599 A; US 2018/0319953 A1 as English equivalent; hereinafter “Kim ‘953”) in view of Kim et al. (EP 3211029 A1; hereinafter “Kim ‘029”).
	With respect to claims 1 and 2, Kim ‘953 at claim 1 discloses a plasticizer composition comprising:
	an epoxidized alkyl ester composition comprising one or more compounds represented by:

    PNG
    media_image2.png
    98
    154
    media_image2.png
    Greyscale
,
wherein R1 is an alkyl group containing one or more epoxy groups and having 8 to 20 carbon atoms, R2 is an alkyl group having 4 to 10 carbon atoms; and
	one or more citrate-based materials.
The citrate-based material is a compound of formula:

    PNG
    media_image4.png
    112
    220
    media_image4.png
    Greyscale
,
wherein R5 to R7 are each independently an alkyl group having 4 to 10 carbon atoms and R8 is a hydrogen atom. Id. at ¶ 48.  The plasticizer composition is a non-toxic, environmentally-friendly alternative to phthalate plasticizers and impart resin products with superior properties even as compared to di(2-ethylhexyl)terephthalate plasticizers when included with resins like polyvinyl chloride (PVC). Id. at ¶¶ 3–6.
	Kim ‘953 differs from the present claim because it is silent as to a cyclohexane-1,4-diester substance as claimed.
	“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
	Kim ‘029 teaches a plasticizer composition comprising:
	di(2-ethylhexyl)cyclohexane-1,4-dicarboxylate (DEHCH); and 
	a compound represented by Formula 1:

    PNG
    media_image1.png
    81
    131
    media_image1.png
    Greyscale

wherein R1 is hydrogen or acetyl, and R2 to R4 are each independently a C2 to C8 alkyl.  Id. at Claim 1.  Examples 1–6 are combinations of DEHCH with tri-butyl citrate (TBC) or with tri-butyloctyl citrate (TBOC).  Id. at Table 1.  Kim ‘029 is directed to a non-phthalate plasticizer with improved properties (e.g., environmentally-friendly and non-toxic) as compared to employing DOTP (also a non-phthalate plasticizer) or to DEHCH alone.  Id. ¶¶ 6–11
	Given that Kim ‘953 and Kim ‘029 are both directed to non-phthalate plasticizers with better properties than DOTP, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include an epoxidized alkyl ester as claimed in order to provide a non-toxic, environmentally-friendly alternative to phthalate plasticizers with improved properties compared to DOTP or to DEHCH alone.
	With respect to claim 3, Kim ‘953 teaches that the epoxidized alkyl ester composition has an iodine value of less than 3.5 I2/100 g. Id. at claim 2.
	With respect to claim 4, Kim ‘953 teaches that the epoxidized alkyl ester composition has an oxirane content of 3.5% or more. Id. at claim 3.
	With respect to claim 5, in its epoxidized alkyl ester compound, Kim ‘953 teaches that R2 is butyl, isobutyl, 2-ethylhexyl, octyl, isononyl, and 2-propylheptyl. Id. at claim 8.
5 to R7 are each independently a butyl, isobutyl, hexyl, heptyl, isoheptyl, 2-ethylhexyl, isononyl, 2-propylheptyl, or an
isodecyl group.  Id. at ¶ 50.
	With respect to claim 9, Kim ‘953 discloses combining epoxidized alkyl ester to citrate-based material at a 90:10 to 10:90 ratio, but is silent as to an amount of cyclohexane-1,4-diester-based substance.
	Kim ‘029 teaches that a plasticizer including DEHCH and citrate compound at a weight ratio of 9.5:1 to 1:9.5.  Id. at claim 4.  This weight ratio ensures improved migration characteristics without significant reduction in thermal stability or foamability.  Id. at ¶ 25.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  From the epoxidized alkyl ester to citrate-based material 90:10 to 10:90 ratio of Kim ‘953 and the DEHCH to citrate-based material ratio of Kim ‘029, the amount of cyclohexane-1,4-diester-based substance is about 8.7 to 50.2 weight percent (wt%), of epoxidized alkyl ester composition is about 9.1 to 46.1 wt%, and of citrate-based substance is about 5.1 to about 82.2 wt%.  These ranges substantially overlap or are within the presently claimed ranges.
	Given that Kim ‘953 and Kim ‘029 are both directed to non-phthalate plasticizers with better properties than DOTP, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include an amount of epoxidized alkyl ester as claimed in order to provide a non-toxic, environmentally-friendly alternative to phthalate plasticizers that improves migration characteristics without significant reduction in thermal stability or foamability.
	With respect to claim 10, Kim ‘953 teaches that the epoxidized alkyl ester composition further comprises an alkyl ester composition represented by:

    PNG
    media_image3.png
    99
    162
    media_image3.png
    Greyscale

wherein R3 is an alkyl group having 8 to 20 carbon atoms, R4 is an alkyl group having 4 to 10 carbon
atoms. Id. at claim 5.

	an epoxidized alkyl ester composition comprising one or more compounds represented by:

    PNG
    media_image2.png
    98
    154
    media_image2.png
    Greyscale
,
wherein R1 is an alkyl group containing one or more epoxy groups and having 8 to 20 carbon atoms, R2 is an alkyl group having 4 to 10 carbon atoms; and
	one or more citrate-based materials.
The citrate-based material is a compound of formula:

    PNG
    media_image4.png
    112
    220
    media_image4.png
    Greyscale
,
wherein R5 to R7 are each independently an alkyl group having 4 to 10 carbon atoms and R8 is a hydrogen atom. Id. at ¶ 48.  The sum of the R2 alkyl group carbons and the average R5 to R7 alkyl group carbon atoms is 8 to 20.
	Kim ‘953, thus, only differs from claim 11 because the sum of the number of carbon atoms of the alkyl group of the epoxidized alkyl ester compound (4 to 10) and average number of carbon atoms of the alkyl group of the citrate-based material (4 to 10) substantially overlaps with the presently claimed range of from 10 to 15.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Kim ‘953 discloses carbon atom sum that substantially overlaps with that claimed, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a plasticizer composition by selecting an epoxidized alkyl ester composition and a citrate-based material as claimed.
Id. at claim 11.
	With respect to claim 13, Kim ‘953 discloses that the resin comprises one of ethylene vinyl acetate, polyethylene, polypropylene, polyketone, polyvinyl chloride, polystyrene, polyurethane, and a thermoplastic elastomer. Id. at claim 12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5–8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10717846 B2 in view of Kim et al. (EP 3211029 A1; hereinafter “Kim ‘029”). Claim 8 of ‘846 discloses a plasticizer composition comprising:
an epoxidized alkyl ester composition comprising one or more compounds represented by
Chemical Formula 1:

    PNG
    media_image2.png
    98
    154
    media_image2.png
    Greyscale
,
wherein R1 is an alkyl group containing one or more epoxy groups and having 8 to 20 carbon atoms, R2 is
an alkyl group having 4 to 10 carbon atoms, and
an alkyl ester composition represented by Chemical Formula 2:

    PNG
    media_image3.png
    99
    162
    media_image3.png
    Greyscale
,
wherein R3 is an alkyl group having 8 to 20 carbon atoms, R4 is an alkyl group having 4 to 10 carbon atoms; and
one or more citrate-based materials selected from the group consisting of a hybrid alkyl-substituted citrate-based material having 4 to 10 carbon atoms, and a non-hybrid alkyl-substituted citrate-based material having 4 to 10 carbon atoms.
Claim 8 of ‘846 differs from the present claim because it is silent as to a cyclohexane-1,4-diester substance as claimed.
	Kim ‘029 teaches a plasticizer composition comprising:
	di(2-ethylhexyl)cyclohexane-1,4-dicarboxylate (DEHCH); and 
	a compound represented by Formula 1:

    PNG
    media_image1.png
    81
    131
    media_image1.png
    Greyscale

1 is hydrogen or acetyl, and R2 to R4 are each independently a C2 to C8 alkyl.  Id. at Claim 1.  Examples 1–6 are combinations of DEHCH with tri-butyl citrate (TBC) or with tri-butyloctyl citrate (TBOC).  Id. at Table 1.  Kim ‘029 is directed to a non-phthalate plasticizer with improved properties (e.g., environmentally-friendly and non-toxic) as compared to employing DOTP (also a non-phthalate plasticizer) or to DEHCH alone.  Id. ¶¶ 6–11
Given that claim 8 of ‘846 and Kim ‘029 are both directed to citrate-containing plasticizers, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include an epoxidized alkyl ester as claimed in order to provide a non-toxic, environmentally-friendly alternative to phthalate plasticizers with improved properties compared to DOTP or to DEHCH alone.

Claims 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10717846 B2 in view of Kim ‘029. Claim 10 of ‘846 teaches a resin composition comprising 100 pbw of resin; and 5 to 150 pbw of the plasticizer composition, wherein the resin comprises one or more selected from the group consisting of ethylene vinyl acetate, polyethylene, polypropylene, polyketone, polyvinyl chloride, polystyrene, polyurethane, and a thermoplastic elastomer.

Claims 1–8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10844194 B2 in view of Kim et al. (EP 3211029 A1; hereinafter “Kim ‘029”). Claim 11 of ‘194 is directed to a plasticizer composition comprising:
	a cyclohexane 1,4-diester-based material selected from the group consisting of dibutyl cyclohexane-1,4-diester (1,4-DBCH), diisononyl cyclohexane-1,4-diester (1,4-DINCH), di(2-ethylhexyl) cyclohexane-1,4-diester (1,4-DEHCH), and di(2-propylheptyl) cyclohexane-1,4-diester(1,4-DPHCH); and
	an epoxidized alkyl ester-based material including one or more compounds represented by  formula:

    PNG
    media_image5.png
    99
    155
    media_image5.png
    Greyscale

where R3 is a C8 to C20 alkyl group containing one or more epoxy groups, and R4 is a C4 to C10 alkyl group,
wherein a weight ratio of the cyclohexane 1,4-diester-based material and the epoxidized alkyl ester-based material is 99:1 to 1:99, and
wherein the epoxidized alkyl ester-based material has an oxirane index (O.I.) of 2.0 or more and an oxirane content (O.C.) of 3.5% or more.
Claim 11 of ‘194 differs from the present claim because it is silent as to a citrate-based substance as claimed.
	Kim ‘029 teaches a plasticizer composition comprising:
	di(2-ethylhexyl)cyclohexane-1,4-dicarboxylate (DEHCH); and 
	a compound represented by Formula 1:

    PNG
    media_image1.png
    81
    131
    media_image1.png
    Greyscale

wherein R1 is hydrogen or acetyl, and R2 to R4 are each independently a C2 to C8 alkyl.  Id. at Claim 1.  Examples 1–6 are combinations of DEHCH with tri-butyl citrate (TBC) or with tri-butyloctyl citrate (TBOC).  Id. at Table 1.  Kim ‘029 is directed to a non-phthalate plasticizer with improved properties (e.g., environmentally-friendly and non-toxic) as compared to employing DOTP (also a non-phthalate plasticizer) or to DEHCH alone.  Id. ¶¶ 6–11
	Given that claim 11 of ‘194 and Kim ‘029 are both directed to cyclohexane 1,4-diester-based plasticizers and the advantages of further including a citrate-base material taught by Kim ‘029, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include an epoxidized alkyl ester as claimed in order to provide a non-toxic, environmentally-friendly alternative to phthalate plasticizers with improved properties compared to DOTP or to DEHCH alone.

	Claims 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10844194 B2 in view of Kim ‘029. Claim 10 of ‘194 teaches a resin composition comprising 100 pbw of resin; and 5 to 150 pbw of the plasticizer composition therein, wherein the resin is one or more selected from the group consisting of ethylene vinyl acetate, polyethylene, polypropylene, polyketone, polyvinyl chloride, polystyrene, and polyurethane.

Claims 1, 2 and 5–8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11186702 B2 in view of Kim et al. (KR 10-2017-0141599 A; US 2018/0319953 A1 as English equivalent; hereinafter “Kim ‘953”). Claim 4 of ‘702 is directed to a plasticizer composition comprising:
	a mixture of di(2-ethylhexyl) cyclohexane-1,4-diester, butyl(2-ethylhexyl) cyclohexane-1,4-diester and dibutyl cyclohexane-1,4-diester;
	a citrate-based material; and
	an epoxidized material,
wherein a weight ratio of the cyclohexane 1,4-diester-based materials and the citrate-based material is from 80:20 to 20:80; 
wherein the citrate-based material is a citrate in which an acetyl group is not included, and is selected from the group consisting of tributyl citrate (TBC) and tri(2-ethylhexyl) citrate (TOC)
	Claim 4 of ‘702 differs from the present claim because it is silent as to where the epoxidized material is an epoxidized alkyl ester composition comprising one or more compound of Chemical Formula 2.
	Kim ‘953 at claim 1 discloses a plasticizer composition comprising:
	an epoxidized alkyl ester composition comprising one or more compounds represented by:

    PNG
    media_image2.png
    98
    154
    media_image2.png
    Greyscale
,
1 is an alkyl group containing one or more epoxy groups and having 8 to 20 carbon atoms, R2 is an alkyl group having 4 to 10 carbon atoms; and
	one or more citrate-based materials.
These plasticizers are non-toxic, environmentally-friendly alternatives to phthalate plasticizers and impart
resin products with superior properties even as compared to di(2-ethylhexyl)terephthalate plasticizers
when included with resins like polyvinyl chloride (PVC). Id. at ¶¶ 3–6.
	Given that claim 4 of ‘702 and Kim ‘953 are both directed to citrate-containing plasticizers and the advantages of the epoxidized alkyl ester of Kim ‘953, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include an epoxidized alkyl ester as claimed in order to provide a non-toxic, environmentally-friendly alternative to phthalate plasticizers and impart resin products with superior properties.

	Claims 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11186702 B2 in view of Kim ‘953.  Claim 8 of ‘702 is directed to a resin composition comprising 100 pbw of a resin; and 5 to 150 pbw of the plasticizer composition therein, wherein the resin comprises one or more selected from the group consisting of ethylene vinyl acetate, polyethylene, polypropylene, polyketone, polyvinyl chloride, polystyrene, polyurethane, and a thermoplastic elastomer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763